Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 3/25/21 has been entered.  Claims 1-20 are pending.

The hard and soft segments of the instant claims have been considered with regard to the relative natures of “hard” and “soft”.  In the polyurethane arts, the hard and soft segments have recognized meanings which have been established in the art over time.  Note Amir et al., “Graphene Nanoplatelets Loaded Polyurethane and Phenolic Resin Fibres by Combination of Pressure and Gyration”, Composites Science and Technology, Vol. 129, 2016, pages 173-182.  See particularly, Amir, page 178, second column, lines 5 and 6 noting the hard and soft segments.  A full evaluation of the polyurethane prior art shows that hard and soft segments are meant to be relative to each other and not absolute recitations of particular degrees of hardness and softness.  The skilled artisan would understand what is meant by the well established terms of art “hard segment content” and “soft segment content” in the polyurethane arts.  The description of “hard segment content” of the instant claims is consistent with the term’s usage in the prior art generally.  The apparently relative term “hard segment content” is taken as being definite in the polyurethane arts.

Rejections

1.     35 U.S.C. 101 reads as follows:



2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

3.     Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 16/348219 (and thereby the claims of US Pat. Application Publication No. 2019/0322789 Lubitz et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass the claims of the copending application.  The amounts of hard segments of the copending claim 8 is the amounts of hard segments of the instant claims.  Reactants of the copending claims fall within the scope of those of the instant claims 2-5, 7-8, and 10.  The graphene of the copending claims gives the graphene of the instant claims.  The objects made from the polyurethane composites of the copending claims are the articles of the instant claims 18 and 20.  The process of forming the copending claimed polyurethane composites into the elastomeric objects of the copending claims is the method of use of the instant claims 17 and 19.  Combining the ingredients of the copending claims gives the methods of the instantly claimed methods of preparing cast elastomers.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.      Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is unclear what is intended by the instantly claimed “average lateral dimension” and “average through-plane dimension” of the instant claims 1-20.  Particularly, it is not clear what type of average is intended of these particle size aspects, e.g. weight, number, area, volume, z, or some other type of average.  
See US Pat. No. 8785540 Muller et al., noting the abstract and column 2, lines 24-25 and 64-66, particularly the number average and weight average particle sizes therein.  See US Pat. Application Publication No. 2016/0254466 Koizumi et al., paragraph [0120], particularly the area average and volume average particle sizes therein.  See US Pat. Application Publication No. 2010/0249273 Scales et al., paragraph [0108], particularly the z average and volume average particle sizes therein. 
It is particularly noted that these average bases are mathematical average types which are independent of the aspect of particle size or type of particle.  These bases particularly and 
The scope of the instant claims is therefore not clear.

For the purposes of examination, any type of average will be taken as falling within the scope of the instant claims.

6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.      Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2868626 Piszczyk et al. in view of Amir et al., “Graphene Nanoplatelets Loaded Polyurethane and Phenolic Resin Fibres by Combination of Pressure and Gyration”, Composites Science and Technology, Vol. 129, 2016, pages 173-182 and US Pat. Application Publication No. 2015/0073082 Mukohata et al.,

     with Kovtun et al., “Benchmarking of Graphene-Based Materials: Real Commercial Products Versus Ideal Graphene”, 2D Mater., 6, 025006, 24, January, 2019, pages 1-13, US Pat. Application Publication No. 2010/0160545 Page, Author Unknown, Bayer Material Science Bulletin, “Desmopan (TPU) Product Range-Reference Data”, Edition 2004-09, (2004), pages 1-22, and Dul et al., “Effect of Graphene Nanoplatelets Structure on the Properties of 

          Dul, page E286, Table 1 is evidence that the XG Science xGnP-M5 has a lateral dimension of about 5 µm, a thickness of 6 nm, and an oxygen content of 2.0%.

Kovtun is evidence that the XG Science graphene nanoparticles of Amir having a size from about 2-3 µm has an oxygen content of 6.3 %.  See the particulars of XGnP C750 of Table 1 at page 3 of Kovtun.  Note the D50 and lateral size of Table 1 at page 3 of Kovtun.  Kovtun is evidence that the oxygen in graphene oxide is in the form of OH, COOH, and epoxy groups.  See Kovtun, page 9, section 3.1 Oxidation grade which discloses the fact that real graphene has oxygen atoms therein.  This is supported by the oxygen contents of the real graphenes of Kovtun’s Table 1.  Kovtun, page 10, first column, second full paragraph discloses the oxygen atoms as being in OH, COOH, and epoxy groups.  

 Page, paragraph [0020] shows that the Desmopans of Amir are thermoplastic polyurethanes made with diisocyanates.

The Bayer Material Science Bulletin, “Desmopan (TPU) Product Range-Reference Data”, page 2 shows the nomenclature for the Desmopan polyurethanes.  Desmopan DP 9855DU appears to be a C4 ether, based on the “9”, for polymer blends, based on the “8”, of shore hardness 55 D, based on the “55 D”, which is UV protected, based on the “U”.


Piszczyk discloses making a graphene nanofiller reinforced polyurethane elastomer composite by dispersing graphene oxide in polyol, i.e. oligomerols or oligoetherols, followed by combining the graphene oxide and oligomerol with 4,4’-diphenylmethane diisocyanate to obtain a urethane prepolymer.  See Piszczyk, paragraphs [0018] and [0020].  The oxygen content and particle dimensions of Piszczyk are not disclosed.  It is understood that the graphene oxide has OH, COOH, and other oxygen functionalities.  See Kovtun, as discussed above, as evidence that the graphene oxides of Piszczyk necessarily have OH, COOH, and epoxy groups from the oxidation of the graphene.  Isocyanate groups can react with OH, COOH, and epoxy groups to form covalent bonds between the polyurethane prepolymers and graphene oxides of Piszczyk.

Piszczyk, paragraph [0015] discloses making the prepolymers with a diisocyanate to oligomerol ratio of 1-15:1.  The mixture is then reacted with low molecular weight diol or diamine chain extenders or triol or triamine crosslinkers in a NCO/OH ratio of 0.9-1.15.
Two moles of the exemplified 4,4’-diphenylmethane diisocyanate and one mole of the exemplified polytetramethyleneglycol leaves one mole of NCO groups unreacted.  Using an NCO/OH ratio of 1 for the ratio of prepolymer NCO groups to exemplified 1,4-butane diol requires one mole of the 1,4-butane diol.  This gives a hard segment ratio of 1 mole butanediol/ 2 moles diphenylmethane diisocyanate * 100% = 50% hard segment content.  The larger amounts of diisocyanate in making the prepolymer give even higher amounts of hard segments.  Piszczyk therefore discloses the instantly claimed hard segment content.


The compositions of Piszczyk, paragraph [0016] shows the use of 0.01 to 10 wt% of the graphene nanofiller per amount of oligomerol and low molecular weight chain extender.
10% of the weight of the exemplified polytetramethyleneglycol of molecular weight 2000 g/mole and exemplified 1,4-butanediol weighs 0.10 * (2000 + 90) =209 grams.
These amounts of reactants of Piszczyk give 17.9 wt% of the exemplified 4,4’-diphenylmethane diisocyanate; 71.4 wt% of the exemplified polytetramethyleneglycol of molecular weight 2000 g/mole; 3.2 wt% of the exemplified 1,4-butanediol; and 7.5 wt% of the graphene oxide nanofiller.  These amounts and other amounts encompassed by the broadly recited and implied amounts of polyol, polyisocyanate, chain extender/crosslinker, and nanofiller of Piszczyk encompass the reactant amounts of the instant claims with sufficient specificity to anticipate them.
The 4,4’-diphenylmethane diisocyanate exemplified by Piszczyk falls within the scope of the instantly claimed isocyanates, including those of the instant claims 2, 3, and 4.  The instant claim 5 further defines the polymeric diisocyanate of claim 2 but does not require it to be chosen.  The polyurethane/graphene oxide composite of the prior art, discussed herein, therefore meets the requirements of the instant claim 5 by its use of the exemplified 4,4’-diphenylmethane diisocyanate.
The above discussed wt% of the exemplified 4,4’-diphenylmethane diisocyanate falls within the scope of the instant claim 6.

The exemplified polytetramethyleneglycol of molecular weight 2000 g/mole of Piszczyk falls within the scope of the instant claim 8.
The amount of the exemplified polytetramethyleneglycol of molecular weight 2000 g/mole of Piszczyk which is discussed above, e.g. 71.4 wt%, falls within the scope of the instant claim 9.
The exemplified 1,4-butane diol of Piszczyk falls within the scope of the instant claim 10.
The amount of the exemplified 1,4-butane diol of Piszczyk which is discussed above, e.g. 3.2 wt%, falls within the scope of the instant claim 11.
The method of making the polyurethane elastomer composite of Piszczyk with the amounts of reactants discussed above falls within the scope of the instant claims 12-16.

The amounts of graphene of Piszczyk, paragraph [0018] and page 5, lines 5-7 fall within the scope of the amounts of graphene nanoplatelets of the instant claims. 

The polyurethanes and prepolymers of Piszczyk, paragraphs [0015], noting the oligoestrols therein, [0018], [0020], [0022], and [0023], noting the polytetramethyleneglycol oligomerol therein, fall within the scope of the instant claims. 
The “polytertmethyleneglycol” of Piszczyk, paragraphs [0022] and [0023] is an obvious typographical error for “polytetramethyleneglycol”.  

The exemplified polyurethane prepolymers of Piszczyk, paragraph [0023] containing butane diol falls within the scope of the instant claims.
The polyurethane composites of Piszczyk fall within the scope of the polyurethane cast elastomer.  
  The exemplified NCO contents of the prepolymers of Piszczyk fall within the scope of the instant claims.
The reactions of Piszczyk do not require any solvent which falls within the scope of the instant claim 13.  
The graphene oxide of Piszczyk may be added in only the oligomer or only the polyisocyanate, noting Piszczyk, paragraph [0016].  These resulting dispersions of graphene in reactants fall within the scope of the dispersions of the instant claim 16.  The dispersion in polyisocyanate falls within the scope of the instant claim 15.
Whatever one makes with the polyurethane elastomer composites of Piszczyk is the article of the instant claims 18 and 20. 
Piszczyk does not limit the oxygen content and physical dimensions of their graphene oxides.

Amir, page 177, Fig. 3(b) and page 178, Table 1 shows the combination of 25% thermoplastic polyurethane and 5% graphene nanoparticles.  This gives 20 wt% of the graphene nanoparticles based on the total weight of the polyurethane which falls within the scope of the amounts of graphene nano platelets of the instant claims.

From Amir, page 174, paragraph 2.1, the graphene nanoplatelets have a size of 2-3 µm.   From Amir, page 174, paragraph 2.1, the graphene nanoplatelets have a thickness of 8 nm, which falls within the scope of the instantly claimed average through-plane dimension (z).  From Amir, page 174, paragraph 2.1, the graphene nanoplatelets are products of XG Sciences.
From Kovtun, it appears that the XG Sciences product of page 3, Table 1, XGnP C750 is the graphene nanoplatelets of Amir.  The XGnP C750 has a D50 of 3.0 µm.  The lateral size is less than 2.  These sizes account for Amir’s reporting of a particle size of 2-3 µm.  The examiner sees no other XG Sciences graphene products of these sizes.  It is therefore the examiner’s position that the oxygen content of the XGnP C750 of 6.3 %, as disclosed in Table 1 of Kovtun, is the oxygen content of the graphene nanoplatelets of Amir.  The graphene nanoplatelets exemplified by Amir therefore fall within the scope of the graphene nano platelets of the instant claims except for the instantly claimed average lateral dimension. 
     The thickness of the graphene nanoplatelets of Amir of 8 nm makes one dimension of the graphene of Amir not larger than 100 nm as is required of the nanofiller of Piszczyk, paragraph [0004].
     Amir does not describe the instantly claimed reaction of the instantly claimed polyurethane forming reactants and graphene.


     It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use graphene oxide of Piszczyk having the sizes of the instant claims, including the instant claims 1 and 12, because Piszczyk does not limit the sizes of their graphene oxides and thereby encompasses the graphene oxide sizes of the instant claims, including the instant claims 1 and 12, graphene having the particle sizes of the instant claims, including the instant claims 1 and 12, is similar to the graphene exemplified by Amir and is therefore expected to give similar properties to the composites of Piszczyk as the graphene of Amir contributes to Amir’s composites, Amir shows their graphene oxide to be compatible in polyurethanes in amounts up to 20 wt.%, Mukohata shows the use of graphene to fill polymers including polyurethane at Mukohata, paragraphs [0008], [0012], [0019], noting the polyurethane, [0022], [0023], noting the particle sizes, and [0041], noting the exemplified xGnP-M5, and the properties that the larger graphenes contribute to the composites of Mukohata would have been expected in the graphene oxide reinforced polyurethanes combined with the increased strength due to the covalent bonding of the polyurethane of Piszczyk with the graphene oxide.  Dul shows the xGnP-M5 of Mukohata to fall within the scope of the graphene oxides of the instant claims and Piszczyk.

      Piszczyk does not disclose the methods of the instant claims 17 and 19.
                 It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to prepare cast elastomeric articles according to the methods of the instant claims 17 and 19 using the above discussed cast elastomer of Piszczyk, modified as discussed 


Response to Applicant’s Arguments

8.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 3 above:

       In their response of 3/25/21:

     The applicant argues that the nonstatutory double patenting rejection should be held in abeyance until this is the only remaining rejection.  See MPEP 804 I. B. 1., particularly “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are 
     The applicant has not filed a terminal disclaimer or filed a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, as is necessary for further consideration of the rejection of the claims.  See MPEP 714.02, particularly “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”
     
     The above rejection is therefore maintained because the applicant has not properly responded to the above rejection.

9.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 5.A. above:

       In their response of 3/25/21:



10.       The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 7. above:

       In their response of 3/25/21:

     The applicant argues that the prior cited prior art does not describe the instantly claimed graphene nano platelets.  In view of the applicant’s amendment, the above rejection now cites Mukohata and Dul to give the newly required graphene nano platelet particulars.

     The applicant’s arguments have been fully considered but are not persuasive for the reasons stated in the above rejection and for the full teachings of the cited prior art.
     The examiner sees no probative evidence which is commensurate in scope with the instant claims and which compares to the closest prior art which shows any unexpected result stemming from any difference between the instantly claimed inventions and those of Piszczyk.  The above prior art rejection is maintained as modified above therefore.


11.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762